DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 

Claims 1, 11, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 10,502,684 (Rothberg) in view of Rothberg et al. (US 10,288,566), hereinafter Rothberg2.  

Claim 1: Rothberg discloses an integrated device, comprising:
a sample well arranged on a substrate (a surface of a device is a substrate) and configured to receive a sample; 
a waveguide configured to propagate a plurality of pulses of optical excitation energy to the sample well; and
at least one sensor, positioned to receive light from the sample well (claim 1).
Rothberg does not recite wherein the at least one sensor is configured to obtain a lifetime measurement and a spectral measurement for received photons of luminescence emitted by the sample.
Rothberg2, however, in the same field of endeavor of rapid quantitative analysis, discloses an integrated device, comprising:
at least one sensor, positioned to receive light from the sample well, the at least one sensor configured to obtain a lifetime measurement and a spectral measurement for received photons of luminescence emitted by the sample (Col. 13, Lines 36-49).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rothberg’s sensor to obtain a lifetime measurement and a Col. 13, Lines 34-36).

Claim 11: Rothberg further discloses wherein the at least one sensor is configured to aggregate, into at least two time bins, charge carriers generated by received photons (claim 1).

Claim 13: Rothberg further discloses wherein a sensor of the at least one sensor includes at least two storage regions that correspond to the at least two time bins (claim 9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-10, 14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over McCaffrey et al. (US 2015/0057194), hereinafter McCaffrey, in view of Brant et al. (US 2005/0158864), hereinafter Brant.

Claims 1,14: McCaffrey discloses a system (Figs. 1B/1C) comprising:
an integrated device (700), comprising:
702) arranged on a substrate and configured to receive a sample (“the integrated device 700, shown from an end view, includes a plurality of reaction cells 702” [0069]);
 	a waveguide (706) configured to propagate a plurality of pulses (“excitation sources are pulsed” [0132]) of optical excitation energy to the sample well (702) (“Each reaction cell 702 is in optical communication with an optical conduit or waveguide 706, that is disposed in a waveguide array substrate layer 704 which delivers excitation illumination to the reaction cell.” [0069]); 
at least one sensor (712), positioned to receive light from the sample well (“Optical signals emitted from the reaction cell are then conveyed… to deliver the signals to the sensor elements 710 of sensor array 712” [0069]); and
at least one excitation energy source configured to generate the plurality of optical excitation energy pulses (“different excitation sources are pulsed in an interleaved fashion” [0132]).
McCaffrey does not explicitly disclose wherein the at least one sensor is configured to obtain a lifetime measurement and a spectral measurement of received photons of luminescence emitted by the sample.
Brant, however, in the same field of endeavor of analytical systems, discloses wherein at least one sensor is configured to obtain a lifetime measurement and a spectral measurement of received photons of luminescence emitted by a sample [0038].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify McCaffrey’s at least one sensor to obtain luminescence lifetime and spectral measurements for the purpose of using “a relatively quick and inexpensive method for determining the chemical environment of a catalyst and/or a catalyst system” (Brant [0038]).

Claims 6,17: McCaffrey further discloses wherein the optical excitation energy has a single excitation energy wavelength range (each excitation source has a single wavelength range, Fig. 21A [0132]).

Claims 7-8: McCaffrey does not explicitly disclose wherein the sample is associated with a plurality of markers having distinct luminescence characteristic wavelengths and distinct emission lifetimes, the plurality of markers being distinguishable based on the lifetime measurement and the spectral measurement.
 	However, the sample is the object being worked upon by the integrated device.  Language in an apparatus or product claim directed to the function, operation, intended use, and materials upon which the components of the structure work that does not structurally limit the components or patentably differentiate the claimed apparatus or product from an otherwise identical prior art structure will not support patentability. See, e.g., In re Rishoi, 197 F.2d 342, 344-45 (CCPA 1952); In re Otto, 312 F.2d 937, 939-40 (CCPA 1963); In re Ludtke, 441 F.2d 660, 663-64 (CCPA 1971); In re Yanush, 477 F.2d 958, 959 (CCPA 1973).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify McCaffrey’s integrated device as needed to receive a sample with a plurality of markers for the purpose of using the lifetime measurement and spectral measurement to distinguish the markers.  

Claim 9: McCaffrey further discloses wherein at least one optical filter is positioned between the waveguide and the at least one sensor (“While generally transmitting the emitted fluorescent light, the optical layer between the nanoscale well and the detector can also be configured to act as a filter to other portions of the electromagnetic spectrum.” [0062]).

Claim 10: McCaffrey further discloses wherein the at least one optical filter is configured to selectively reduce transmission of optical excitation energy relative to the luminescence emitted by the sample (“For example, the optical layer can comprise one or more filter layers that block or reflect unwanted portions of the spectrum.” [0062]).

Claim 18: McCaffrey further discloses wherein the integrated device further comprises a grating coupler optically coupled to the waveguide (“directional optical elements, i.e., optical elements that alter the direction of optical signals to direct those signals at or to a sensor element or another optical element.  Such elements include, e.g., mirrors, prisms, gratings” [0109]).

Claims 2, 5, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over McCaffrey, in view of Brant as applied to claims 1 and 14 above, and further in view of Lazarev et al. (US 5,986,271), hereinafter Lazarev.

Claims 2,15: McCaffrey does not explicitly disclose wherein the at least one sensor comprises first and second photosensitive regions.
 	Lazarev, however, in the same field of endeavor of optical detection systems, discloses wherein at least one sensor (second image sensor) comprises a first photosensitive region and a second photosensitive region, the first and second photosensitive regions respectively configured to detect a first wavelength range and a second wavelength range (Col. 2, Lines 38-41).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify McCaffrey’s at least one sensor with two different photosensitive regions for the purpose of obtaining high-contrast detected that is not masked by background signals (Lazarev, Col. 2, Lines 29-37).

Claim 5: McCaffrey, in view of Lazarev, does not explicitly disclose wherein the first wavelength range includes a red region of the electromagnetic spectrum, and the second wavelength range includes a green region of the electromagnetic spectrum.
 	However, Applicant has provided no criticality for these two specific wavelength ranges, merely providing these wavelength ranges as exemplary (Spec., P. 157, Lines 11-17).
.

Claims 11, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McCaffrey, in view of Brant as applied to claims 1 and 14 above, and further in view of French et al. (US 2002/0158212), hereinafter French.

Claims 11,20: McCaffrey is silent with respect to time bins.
 	French, however, in the same field of endeavor of optical detection systems, discloses wherein at least one sensor is configured to aggregate, into at least two time bins, charge carriers generated by received photons to obtain a lifetime measurement [0484].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Caffrey’s sensor to perform time binning for the purpose of “determining temporal properties of photoluminescence samples” (French [0484]).

Claim 13: McCaffrey, in view of French, further discloses wherein a sensor of the at least one sensor includes at least two storage regions that correspond to the at least two time bins (storage regions are implied by the placement of measured luminescence into time bins, French [0484]).

Allowable Subject Matter
Claims 3-4, 12, 16, and 19 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 3-4: None of the prior art of record, alone or in combination, teaches or discloses the integrated device of claim 1, wherein the at least one sensor comprises a first photosensitive region and a second photosensitive region, the first and second photosensitive regions respectively configured to detect a first wavelength range and a second wavelength range.
Claim 12: None of the prior art of record, alone or in combination, teaches or discloses the integrated device of claim 11, wherein the at least one sensor is configured to generate at least one signal based at least in part on the aggregating to obtain the lifetime measurement.
Claim 16: None of the prior art of record, alone or in combination, teaches or discloses the system of claim 15, wherein the at least one sensor is configured to aggregate, into a first plurality of time bins, charge carriers generated by photons incident to the first photosensitive region and to aggregate, into a second plurality of time bins, charge carriers generated by photons incident to the second photosensitive region.
Claim 19: None of the prior art of record, alone or in combination, teaches or discloses the system of claim 18, wherein the integrated device further comprises at least one monitoring sensor configured to generate a signal indicative of alignment of the at least one excitation energy source to the grating coupler.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HINA F AYUB whose telephone number is (571)270-3171.  The Examiner can normally be reached on 8am-5pm ET Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hina F Ayub/
Primary Patent Examiner
Art Unit 2896